The Prudential Insurance Company of America Erin C. Schwerzmann Vice President, Corporate Counsel The Prudential Insurance Company of America 280 Trumbull Street Hartford, CT 06103 (860) 534-9177 fax: (860) 392-6307 May 1, 2014 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Union Security Company Variable Account C (Registration No. 033-65243) Ladies and Gentlemen: Pursuant to subparagraph (j) of Rule 497 under the Securities Act of 1933, the Registrant hereby certifies:(i) that its Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) would not have differed from the Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 29 and (ii) that the text of Post-Effective Amendment No. 29 was filed electronically on April 15, 2014 (Accession No. 0001017963-14-000012). By:/s/ Erin C. Schwerzmann Erin C. Schwerzmann Vice President, Corporate Counsel The Prudential Insurance Company of America via EDGAR
